Citation Nr: 1017217	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by right neck and shoulder pain, to include 
torticollis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1997 to April 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated May 2008, 
issued in June 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, as part of 
the Benefits Delivery at Discharge (BDD) program.  The 
purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to 
store and review every document involved in the claims 
process.  The use of this system allows VA to leverage 
information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

The Board notes for the record that at the time of this 
determination the electronic documentation within the claims 
file contained a copy of internal VA correspondence that 
referred to a possible Travel Board hearing in this case to 
be scheduled in Denver, Colorado.  However, the Board has 
verified through internal administrative channels that no 
hearing was requested, scheduled, or conducted in conjunction 
with this Veteran's appeal.  To this end, the Board notes 
that a March 2009 VA Form 9 submitted by the Veteran 
expressly stated that she did not desire a hearing.  There is 
no other indication in the file that the Veteran ever 
requested a hearing in conjunction with her appeal.  
Therefore, the Board finds that the single reference to a 
Travel Board hearing was merely an administrative clerical 
error.  As there is no evidence that the Veteran, nor her 
representative acting on her behalf, has ever expressed a 
desire to appear in person before a Veterans Law Judge in 
support of this claim, the Board will now proceed with 
adjudication of the appeal.  See 38 C.F.R. § 20.700(a) 
(2009).  


FINDING OF FACT

A current diagnosis of a chronic disability manifested by 
right neck and shoulder pain, to include torticollis, is not 
demonstrated by the record.


CONCLUSION OF LAW

Chronic disability manifested by right neck and shoulder 
pain, to include torticollis, was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In an undated attachment to the BDD claims packet, labeled 
both as Revised BDD VCAA Notice and "Attachment 7," the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran in compliance with 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the present claim for service 
connection, to include descriptions of the information and 
evidence that VA would seek to provide and that which the 
Veteran was expected to provide.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the above-
described notice attachment is undated, the Veteran submitted 
a signed document dated January 18, 2008 acknowledging 
receipt of such notification.  Thus, notice that fully 
complies with applicable regulations and case law was 
provided prior to adjudication of this Veteran's claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claim.  The Board notes 
that although the report of this examination is dated in 
March 2008, the 
examination itself was conducted on February 11, 2008, and is 
therefore referred to herein as the February 2008 VA or BDD 
examination.   

The Board acknowledges the Veteran's argument that this 
examination was inadequate because she states that it did not 
include neurological testing.  See, e.g., VA Form 9, March 
2009.  However, the Board finds that this examination is 
adequate for rating purposes because the examining physician 
based his determination upon consideration of the history and 
symptomatology described by the Veteran in conjunction with 
the physician's own findings, to include neurological 
factors.  VA examination supra.  

Per the examination report, the examiner physically examined 
neurological functioning of the Veteran's cranial and 
peripheral nerves, as well as her upper and lower 
extremities.  Coordination, motor function, and sensory 
function were within normal limits.  Upper and lower 
extremity reflexes were noted.  Id.  While the Veteran 
asserts that this testing is insufficient based upon her 
claimed disability, the Board finds no evidence that the 
Veteran has received specialized medical training or 
otherwise possesses medical knowledge which would render her 
opinion about the necessary diagnostic testing to be 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In all, the Board assigns greater probative value 
to the opinion of the examining medical doctor in terms of 
what diagnostic testing was required based upon the Veteran's 
subjective complaints and the physician's objective findings.  
The Board finds that the examination report in question 
adequately describes the relevant condition in sufficient 
detail to enable the Board to reach a fully informed decision 
in this case.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the duty 
to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for torticollis of the 
right neck and shoulder, which she contends initially 
manifested in service.  Veteran's Application for 
Compensation and/or Pension, January 2008.  Torticollis is an 
"abnormal contraction of the muscles of the neck, producing 
twisting of the neck and an unnatural position of the head," 
also called wryneck. Dorland's Illustrated Medical Dictionary 
1967 (31st ed. 2007).  The remainder of the evidence of 
record makes clear that right neck and shoulder pain is the 
primary symptomatology for which the Veteran seeks 
compensation, regardless of the precise diagnostic label 
used.  In consideration of such, and in affording the most 
liberal reading possible, the Board has slightly 
recharacterized the issue on appeal as seen on the cover page 
above.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) 
(holding that an informal claim for benefits is made where 
the claimant refers to a disabled body part or system or 
describes symptoms of the disability, and a claim includes 
all disabilities that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record). 

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Here, the Veteran's service treatment records contain 
evidence of a single episode of neck pain during service in 
March 2005.  The Veteran contacted a military Nurse Call 
Center stating that her neck had been hurting "a little 
bit" and that she could only turn her head to the left 
without pain.  She reported that her neck had been hurting on 
the right side about one week prior.  Pain was rated a 7 or 8 
out of 10 in severity.  The Nurse Call Center assessed 
cervicalgia, Latin terminology for neck pain, and recommended 
that the Veteran follow up with her primary care manager 
(PCM) within 24 hours.  See Service treatment records; see 
also Dorland's Illustrated Medical Dictionary 339 (31st ed. 
2007) (denoting cervic=neck, -algia = pain).  

The same afternoon, the Veteran sought treatment at the base 
emergency room stating that neck pain had initially started 
one week prior while wrestling with a boyfriend, and had 
resumed earlier that day while she was washing her hair.  
This neck complaint was diagnosed as cervical strain and the 
Veteran was returned to full duty.  There is no further 
documented complaint, diagnosis, or treatment for neck or 
shoulder pain throughout the remainder of the Veteran's 
military service.  Instead, in subsequent Report of Medical 
History forms completed by the Veteran in November 2005 and 
January 2008, in response to the question "Have you ever had 
or do you now have...," the Veteran denied painful shoulder, 
numbness or tingling, recurrent back pain or any back 
problem.  In the November 2005 Report, she did indicate that 
she was treated for neck pain in the emergency room because 
the clinic was not open at the time.  However, she did not 
describe any chronic neck or shoulder residuals and expressly 
denied illness or injury other than that already noted on the 
form, which did not include neck or shoulder complaints 
outside of the single treated incident.  Service treatment 
records.  

At the time of the BDD examination in February 2008, 
approximately two months prior to discharge from military 
service, the Veteran repeated the history of injuring her 
neck while wrestling with a boyfriend.  She reported being 
diagnosed with torticollis, although the Board finds no 
evidence of this diagnosis at any time.  She reported 
experiencing stiffness in the morning, without weakness.  The 
Veteran denied that the condition caused pain, and was not 
receiving any treatment for it.  The Veteran's neck was 
supple with trachea midline.  There was no jugular venous 
distention or thyroid enlargement.  Posture was within normal 
limits and examination of the cervical spine revealed no 
evidence of muscle spasm or radiating pain on movement.  
There was no evidence of tenderness or ankylosis.  Full 
cervical range of motion was demonstrated.  There was normal 
head position with symmetry in appearance.  The examiner 
noted symmetry of spinal motion with visually normal 
curvatures of the spine.  A cervical spine x-ray, however, 
noted mild straightening of the cervical spine.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  VA examination, February 
2008.  

Under the heading of the examination report labeled 
"Neurological," the examiner stated that examination of the 
cranial nerves revealed normal findings.  Coordination was 
within normal limits.  There were no abnormal findings on 
examination of the peripheral nerves.  Neurological 
examination of the bilateral upper and lower extremities 
revealed motor and sensory function within normal limits.  
All relevant reflexes were reported as 1+.  Id.  Based upon 
the overall examination results, the examiner found that no 
diagnosis was warranted for the Veteran's claimed neck and 
shoulder condition, because the described symptoms had 
resolved.  Id.   

In the absence of a current clinical diagnosis, service 
connection for a chronic disability manifested by right neck 
and shoulder pain, to include torticollis, must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995), aff'd, 104 
F.3d 1328, 1332 (Fed. Cir. 1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Of 
particular note, the evidence of record not only reflects an 
absence of medical complaint or treatment sought for chronic 
neck and shoulder pain after the March 2005 incident, but 
instead includes affirmative denial of the reported 
symptomatology.  See Service treatment records; VA 
examination, supra.    

The Board finds the BDD examiner's opinion that no diagnosis 
of a neck or shoulder condition was warranted due to 
resolution of the Veteran's symptoms to be both competent and 
probative in the matter at hand.  In particular, the 
physician supported his conclusion with supporting data and a 
reasoned medical explanation.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Absent competent and credible evidence 
to the contrary, the Board is not in a position to question 
further the results of this examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Veteran has not 
identified or submitted any other medical records to document 
a presently diagnosed disability manifested by neck or 
shoulder pain.   

The Board notes that the Veteran has submitted a booklet 
titled The Spasmodic Torticollis Handbook: A Guide to 
Treatment and Rehabilitiation.  However, this booklet is not 
found to have any direct bearing on the Veteran's case, 
particularly as there is no medical diagnosis of torticollis 
demonstrated by the record.  Generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish medical diagnosis or nexus to 
military service.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Medical treatise information may be regarded as 
competent evidence only in certain circumstances where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."   Wallin v. West, 11 Vet. App. 509, 513 (1998).  
That is not the case here.  

The remainder of the evidence submitted in support of the 
present claim consists of the Veteran's own statements.  
Evidence in the form of lay testimony is competent, however, 
only if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2009).  Therefore, it 
follows that the Veteran is competent to describe the 
symptoms of right neck and shoulder pain that she did, or not 
did not feel, at any given time.  However, as medical 
diagnosis of a chronic disability manifested by right neck 
and shoulder pain, to include torticollis, requires 
specialized medical education, training or experience, the 
Veteran is not competent to render such a diagnosis.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (finding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In the end, the competent and credible evidence of record 
does not show a currently diagnosed disability manifested by 
right neck and shoulder pain, to include torticollis.  
Without credible signs or symptoms thereof, there is no 
current disability for which service connection can be 
granted.  See Brammer supra.  

The Board has considered applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a chronic disability 
manifested by right neck and shoulder pain, to include 
torticollis.  As such, that doctrine is not applicable in the 
instant appeal and the claim must be denied.  


ORDER

Service connection for a chronic disability manifested by 
right neck and shoulder pain, to include torticollis, is 
denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


